DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,714,146 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
1.   An information processing apparatus comprising: circuitry configured to 










identify a written portion on a description portion in captured image data, generate index image data as an index description based on the identified written portion, and add a time code corresponding to a description, time in the captured image data to the index image data as a timestamp.




2.   The information processing apparatus according to claim 1, wherein the circuitry is further configured to add the time code in association with pixels included in the index description.


3.    The information processing apparatus according to claim 1, wherein the circuitry is further configured to record the index image data in a recorder.

4.    The information processing apparatus according to claim 1, wherein to identify the written portion the circuitry is configured to: extract a difference value between a current frame of the captured image date and a reference frame, select groups of series of pixels having different values equal to or more than a threshold value, and determine 

5. The information processing apparatus according to claim 4, wherein to determine whether each of the selected groups includes the written portion, the circuitry is configured to use at least one of a shape evaluation value, an extraction time value, and a Stationary time evaluation value.
6. The information processing apparatus according to claim 5, wherein the circuitry is further configured to determine the shape evaluation value based on a relationship between aspect ratios of a minimum square including a respective one of the selected groups and a maximum square included in the respective one of the selected groups.
7.    The information processing apparatus according to claim 5, wherein, the circuitry is further configured to obtain the extraction time value based on a value of a difference from the reference frame image, in a pixel included in a respective one of the selected groups, over a current frame and a plurality of frames prior to the current frame.

8,    The information processing apparatus according to claim 5, wherein the circuitry is further configured to obtain the stationary time evaluation value based on a value of a difference from a frame image of a preceding frame, in a pixel of a respective one of the selected groups, over a current 

9. The information, processing apparatus according to claim 1, wherein the circuitry is further configured to, when an erased state of the written portion is recognized more than a predetermined number of times, determine that the index image data is generated up to that point as one item, of index image data and shift to a process of generating new index image data.


10. The information processing apparatus according to claim 1, wherein the circuitry is further to: perform character recognition on the index description to recognize a word, wherein the index image data includes data on the recognized word in association with each pixel included in the index description, corresponding to the recognized word

11. An information processing method, comprising: 










identifying, with circuitry, a written portion on a description portion in captured image data, generating, with the circuitry, index image data as an index description based on the identified written portion, and adding, with the circuitry, a time code corresponding to a description time in the captured image data to the index image data as a timestamp.









12.   The information processing method according to claim 11, further comprising adding the time code in association with pixels included in the index description.

13.    The- information processing method according to claim 11, further comprising recording the index image data in a recorder.

14.    The information processing method according to claim 11, further comprising:
extracting a difference value between a current frame of the captured image date and a reference frame, selecting groups of series of pixels having different values equal to or more than a threshold value, and determining 

15. The information, processing method according to claim 14, wherein to determine whether each of the Selected groups includes the written portion at least one of a shape evaluation value, an extraction time value, and a stationary time evaluation value is used.

16.    The information processing method according to claim 15, further comprising determining the shape evaluation value based on a relationship between aspect ratios of a minimum square including a respective one of the selected groups and a maximum square included in the respective one of the selected groups .

17.    The information processing method according to claim 15, further comprising obtaining the extraction time value based on a value of a difference from the reference frame image, in a pixel included in a respective one of the selected groups, over a current frame and a plurality of frames prior to the current frame.

18.    The information processing method according to claim 15, further comprising obtaining the stationary time evaluation value based on a value of a difference from a frame image of a preceding frame, in a pixel of 

19.    The information processing method according to claim 11, further comprising, when an erased state of the written portion is recognized more than a predetermined number of times, determining that the index image data is generated up to that point as one item of index image data and shifting to a process of generating nee index image data.

20.    A non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a. computer, cause the computer to perform a method comprising: identifying a written portion on a description portion in captured image data, generating index image data as an index description based on the identified written portion, and adding a time cods corresponding to a description time in the captured image data to the index image data as a timestamp.


determining a written portion in the description portion, generating index image data for displaying, as an index description, portions determined as the written portion, and recording the index image data in a recording unit, wherein, to the index image data, a value of the time code corresponding to description time is added as a timestamp, in association with pixels constituting the index description. 
    
see claim 1 of reference patent.






see claim 1 of reference patent.




2. The recording device according to claim 1, wherein the index-image recording unit extracts a difference value between a current frame image and a reference frame image for each pixel, grasps groups of a series of pixels having a difference value equal to or more than a threshold value, and determines 

    3. The recording device according to claim 2, wherein the index-image recording unit determines whether each of the groups has the written portion or not by using a shape evaluation value, extraction time evaluation value, and stationary time evaluation value, and the index-image recording unit determines the shape evaluation value on a basis of a relationship between aspect ratios of a minimum square containing the group and a maximum square contained in the group, obtains the extraction time evaluation value on a basis of a value of a difference from the reference frame image, in a pixel included in the group, over a current frame and a plurality of frames prior to the current frame, and obtains the stationary time evaluation value on a basis of a value of a difference from a frame image of a preceding frame, in a pixel included in the group, over a current frame and a plurality of frames prior to the current frame. 


see claim 3 of reference patent above.









    4. The recording device according to claim 1, wherein the index-image recording unit, when an erased state of a written portion in the description portion is recognized more than a certain number of times for a fixed time period, determines the index image data having been generated up to that point as one item of index image data and shifts to a process of generating new index image data. 


    5. The recording device according to claim 1, further comprising a character recognition unit to perform character recognition on an index description to recognize a word, wherein the index image data includes data on this word in association with each pixel constituting the index description corresponding to the recognized word. 

    6. A recording method comprising: an image/audio recording step of adding a time code to moving image data obtained by imaging a state in which a person who writes a description is explaining while writing a description in a description portion, and audio data corresponding to the moving image data to record the data in a recording unit, by using an image/audio recording unit; and an index-image recording step of processing the moving image data, 
determining a written portion in the description portion, generating index image data for displaying, as an index description, portions determined as the written portion, and recording the index image data in a recording unit, by using an index-image recording unit, wherein, to the index image data, a value of the time code corresponding to description time is added as a timestamp, in association with pixels constituting the index description. 

Alternatively, claim 11 is rejected for the same reason as discussed in claim 1 above since claim 1 of reference patent recites an apparatus performing the method recited in claim 11.   

Claim 12 is rejected for the same reason as discussed in claim 2 above.



Claim 13 is rejected for the same reason as discussed in claim 3 above.


Claim 14 is rejected for the same reason as discussed in claim 4 above.








Claim 15 is rejected for the same reason as discussed in claim 5 above.






Claim 16 is rejected for the same reason as discussed in claim 6 above.







Claim 17 is rejected for the same reason as discussed in claim 7 above.







Claim 18 is rejected for the same reason as discussed in claim 8 above.







Claim 19 is rejected for the same reason as discussed in claim 9 above.







Claim 20 is rejected for the same reason as discussed in claim 1 above. However, claim 1 of reference patent does not recite “a non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a computer, cause the computer to perform the method.”
Implementing a method using a non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a. computer, cause the computer to perform the method is well known in the art.
Thus, one skilled in the art before the effective filing date of the claimed invention would have been motivated to implement the apparatus using a non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a computer, cause the computer to perform .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2003/0234772 A1 – hereinafter Zhang).
Regarding claim 1, Zhang discloses an information processing apparatus comprising: circuitry configured to identify a written portion on a description portion in captured image data ([0118]-[0122] – identifying a portion comprising strokes in a whiteboard), generate index image data as an index description based on the identified written portion ([0118]-[0122] – generating key frame as index description based on analysis of portion comprising strokes), and add a time code corresponding to a description, time in the captured image data to the index image data as a timestamp ([0015]-[0016] – adding time stamps to the key frames).
	Regarding claim 2, Zhang also discloses the circuitry is further configured to add the time code in association with pixels included in the index description ([0015]-[0016] – adding time stamps to the key frames, thus in association with pixels in the key frames).
([0133]; [0180] – key frames as index image data are saved).
	Regarding claim 4, Zhang also discloses to identify the written portion the circuitry is configured to: extract a difference value between a current frame of the captured image date and a reference frame, select groups of series of pixels having different values equal to or more than a threshold value, and determine whether each of the selected groups includes the written portion ([0023] – identifying the written portion, e.g. comprising strokes, based on if the color distribution of the current cell image and the corresponding whiteboard cell, which is the reference frame, are the same, not the same but have a strong similarity, or are totally different).	
Regarding claim 5, Zhang also discloses to determine whether each of the selected groups includes the written portion, the circuitry is configured to use at least one of a shape evaluation value, an extraction time value, and a stationary time evaluation value ([0021]; [0024]; [0090]; [0115] – at least shape evaluation value and extraction time value).
Regarding claim 6, Zhang also discloses the circuitry is further configured to determine the shape evaluation value based on a relationship between aspect ratios of a minimum square including a respective one of the selected groups and a maximum square included in the respective one of the selected groups ([0021]; [0090] – based on an equal relationship between aspect ratios of a minimum square including a respective one of the selected groups and a maximum square included in the respective one of the selected groups, e.g. all characters are of a same size).

Regarding claim 7, Zhang also discloses the circuitry is further configured to obtain the extraction time value based on a value of a difference from the reference frame image, in a pixel included in a respective one of the selected groups, over a current frame and a plurality of frames prior to the current frame ([0023]-[0024]; [0115]).
Regarding claim 8, Zhang also discloses the circuitry is further configured to obtain the stationary time evaluation value based on a value of a difference from a frame image of a preceding frame, in a pixel of a respective one of the selected groups, over a current frame and a plurality of frames prior to the current frame ([0023]-[0024]; [0115]).
Regarding claim 9, Zhang also discloses the circuitry is further configured to, when an erased state of the written portion is recognized more than a predetermined number of times, determine that the index image data is generated up to that point as one item, of index image data and shift to a process of generating new index image data (Fig. 10; [0120]-[0122]).
Regarding claim 10, Zhang also discloses the circuitry is further configured to: perform character recognition on the index description to recognize a word ([0035]; [0164] – performing OCR on key frames), wherein the index image data includes data on the recognized word in association with each pixel included in the index description, corresponding to the recognized word ([0035]; [0164]).
Claim 11 is rejected for the same reason as discussed in claim 1 above.
Claim 12 is rejected for the same reason as discussed in claim 2 above.

Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Claim 20 is rejected for the same reason as discussed in claim 1 above in view of Zhang also disclosing a non-transitory computer-readable medium encoded with computer-readable instructions that, when executed by a. computer, cause the computer to perform the recited method ([0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG Q DANG/Primary Examiner, Art Unit 2484